                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

BMO HARRIS BANK N.A.,

           Plaintiff,
                                                Case No. 18-10847
v.                                              District Judge Victoria A. Roberts
                                                Magistrate Judge David R. Grand
OVIDIU SUCIU,

     Defendant.
_________________________________/

 ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT [ECF No.
        23] AND STRIKING DEFENDANT’S RESPONSE [ECF No. 24]

     I.        INTRODUCTION

     BMO Harris Bank N.A. brings this breach of contract action against Ovidiu Suciu

(“Suciu”), alleging that Suciu defaulted on four separate loan agreements by failing to

timely make minimum payments.

     BMO seeks summary judgment under Federal Rule of Civil Procedure 56(c); BMO

says that Suciu fails to present a genuine issue of material fact because he does not

provide specific evidence from which a reasonable juror could find that he did not

materially breach the agreements. It seeks a sum certain: $253,497.99, plus costs and

attorney’s fees.

     The Court agrees with BMO and GRANTS its motion for summary judgment.

     II.        BACKGROUND

     This case arises out of the execution of four Loan and Security Agreements by and

between General Electric Capital Corporation and Suciu; BMO is an assignee of

General Electric Capital Corporation.


                                            1
   BMO says that Suciu and General Electric executed four Loan and Security

Agreements between 2012 and 2015; under each agreement, General Electric loaned

Suciu money for the purchase of a tractor trailer, and Suciu agreed to make monthly

payments over the course of 72 months. Each agreement included a provision which

stated that Suciu would be in default if he “fail[ed] to pay when due any amount owed by

[him] to [BMO] under this agreement.” The agreements also contained a provision

stipulating that, in the event of default, BMO “may declare the indebtedness hereunder

to be immediately due and payable.”

   BMO says that Suciu materially breached each agreement when, on November 1,

2017, he failed to timely make his required monthly payments. BMO repossessed the

four tractor trailers and sold three of them at auction; BMO deemed one “not cost

effective to sell” because it was totaled. BMO maintains that Suciu owes it $253,497.99

due to his alleged material breach of the agreements.

   III.   STANDARD OF REVIEW

   Summary Judgment is proper if “the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed.

R. Civ. P. 56(a). The movant has the initial burden to demonstrate the basis for its

motion and to identify portions of the record which show an absence of a genuine issue

of fact. Mt. Lebanon Personal Care Home, Inc. v. Hoover Universal, Inc., 276 F.3d 845,

848 (6th Cir. 2002). Once that burden is met, the non-moving party must set forth

specific facts that present a “genuine issue for trial.” Id. The existence of a mere scintilla

of evidence to support a plaintiff’s position will not suffice; there must be evidence on

which the jury could reasonably find for the plaintiff. Anderson v. Liberty Lobby, Inc., 477



                                              2
U.S. 242, 252 (1986). Parties must support assertions of fact by “citing to particular

parts of materials in the record, including depositions, documents, electronically stored

information, affidavits or declarations, stipulations (including those made for purposes of

the motion only), admissions, interrogatory answers, or other materials.” Fed. R. Civ. P.

56(c)(1).

   IV.      ANALYSIS

   A. Suciu Fails to Provide Evidence Sufficient to Create a Genuine Issue of

         Material Fact

   BMO says that Suciu fails to present evidence sufficient to create a genuine issue of

material fact for a jury; specifically, BMO says Suciu makes mere “denials and

allegations” in his Response to its motion, entitling BMO to summary judgment.

   In his Response, Suciu maintains that BMO breached the agreements by “not

releasing the lien(s)” on the trucks; he says that “some of the trucks were fully paid off.”

Suciu says that BMO failed to sell “some of the trucks” at “fair market prices or even a

commercial[sic] proper prices[sic].” Suciu also says that BMO did not “provide a proper

accounting as to the amount of money claimed in the Complaint,” and alleges that BMO

“took certain trucks without consent or any proper procedure.” Finally, Suciu challenges

venue by asserting that “the Contract requires any[sic] suit in the State of Texas.” Suciu

seeks “a dismissal of this motion” and “some time to obtain answers to these questions

and to obtain counsel.”

   The Court agrees with BMO. Suciu fails to provide evidence in support of his

defense; BMO is entitled to summary judgment.




                                              3
   First, Suciu does fail to provide more than mere denials and allegations in his

Response. Where a moving party provides the material specified under Federal Rule of

Civil Procedure 56(c), the non-moving party must respond with “specific facts showing

that there is a genuine issue for trial.” See McLean v. 988011 Ontario, Ltd., 224 F.3d

797, 800 (6th Cir. 2000) (“To prevail, the nonmovant must show sufficient evidence to

create a genuine issue of material fact . . . A mere scintilla of evidence is insufficient,

because ‘there must be evidence on which the jury could reasonably find for the

[nonmovant].’”).

   The non-moving party “may not rest upon the mere allegations or denials of his

pleading . . . .”; what is required is that “sufficient evidence supporting the claimed

factual dispute be shown to require a jury or judge to resolve the parties’ differing

versions of the truth at trial.” First Nat’l Bank of Arizona v. Cities Service Co., 391 U.S.

253, 288-89 (1968); see also Fed. R. Civ. P. 56(c)(1) (Parties must support assertions

of fact by “citing to particular parts of materials in the record, including depositions,

documents, electronically stored information, affidavits or declarations, stipulations

(including those made for purposes of the motion only), admissions, interrogatory

answers, or other materials.”).

   Suciu fails to “set forth specific facts” showing a genuine issue for trial; he offers no

evidence to support his assertions. Suciu makes no citations to the record—he only

makes conclusory assertions such as “Plaintiff breached the contract by not releasing

the liens” and “Some of the trucks were sold by Plaintiff but not at fair market prices or

even a commercial[sic] proper prices[sic].”




                                               4
   Additionally, Suciu fails to include a brief with his Response, violating Local Rule

7.1(d), which provides that “each motion and response to a motion must be

accompanied by a single brief.” While Suciu seeks “dismissal” of this motion and time

“to obtain counsel,” Suciu has had ample time to obtain counsel—BMO filed this action

on March 14, 2018—and Suciu’s pro se status does not excuse him from following the

rules of court. See Williams Huron Gardens 397 Trust v. Waterford Twp., No. 18-12319,

2019 WL 659009, at *1 (E.D. Mich. Jan. 26, 2019) (Noting that pro se plaintiffs are

“expected to know and adhere to the rules governing litigation in the court.”) (citing West

v. Saginaw Twp. Police Dep’t., 2014 WL 3599495, at *2 (E.D. Mich. July 22, 2014); see

also Fields v. Cnty. Of Lapeer, 2000 WL 1720727 (6th Cir. 2000) (“It is incumbent on

litigants, even those proceeding pro se, to follow . . . rules of procedure.”).

   Because Suciu’s Response fails to comply with the Local Rules for the Eastern

District of Michigan and the Federal Rules of Civil Procedure, the Court STRIKES it

from the record. See Williams, 2019 WL 659009, at *1 (filings which do not conform to

the Federal Rules of Civil Procedure and the Local Rules for the Eastern District of

Michigan are subject to striking by the Court.”).

   Suciu fails to create a genuine issue of material fact.

   B. BMO is Entitled to a Sum Certain

   BMO seeks a sum certain: $253,497.99, plus costs and attorney’s fees. The Loan

and Security Agreements support this request; each agreement explicitly provides that

“Debtor agrees that [L]ender may bring legal proceedings to enforce the payment and

performance of Debtor’s obligations hereunder . . . Debtor shall also pay to lender all

expenses of retaking, holding, preparing for sale, selling and the like, including without



                                              5
limitation (a) the reasonable fees of any attorneys retained by Lender, and (b) all other

legal expenses incurred by Lender.” Further, BMO submitted documentation showing

that it is entitled to $253,497.99 in loan damages.

   While BMO is entitled to a sum certain—and the Loan and Security Agreements

establish that it is entitled to attorney’s fees and costs—the Court will not consider an

award of costs and attorney’s fees until BMO files its required petition.

   BMO is entitled to $253,497.99.

   V.     CONCLUSION

   Because Suciu fails to comply with the Local Rules for the Eastern District of

Michigan and the Federal Rules of Civil Procedure, the Court STRIKES his Response

from the record; Suciu’s failure to provide evidence sufficient to create a genuine fact

issue mandates that this Court GRANT BMO’s motion for summary judgment.

   Judgment will enter in favor of BMO in the amount of $253,497.99—the Court will

not consider awarding costs and attorney’s fees until BMO files its required petition.

    IT IS ORDERED.

                                          S/ Victoria A. Roberts
                                          Victoria A. Roberts
                                          United States District Judge

Dated: August 26, 2019




                                             6
